n § 5 fla _
UNITED STATES DISTRICT C URT gen s §.w. am §§
SOUTHERN DISTRICT OF CALI 0 IA

 

 

 

APR 1 9 2019
UNITED STATES OF AMERICA,
Case No. l UMM$'S; g§iii§(;mqm
E"’ _,d., nsper
Plaintiff,
VS.
.TUDGMENT OF DISMISSAL

zENAIDo DEL ToRo-GUTIERREZ (1),

Defendant.

 

 

IT APPEARING that the defendant is now entitled to be discharged for the reason that:

an indictment has been filed in another case against the defendant and the Court has

 

 

 

 

granted the motion of the Government for dismissal of this case, Without prejudice; or
E the Court has dismissed the case for unnecessary delay; or
E the Court has granted the motion of the Govemment for dismissal, Without prejudice; or
E the Court has granted the motion of the defendant for a judgment of acquittal; or
|] a jury has been Waived, and the Court has found the defendant not guilty; or
|:I the jury has returned its verdict, finding the defendant not guilty;
of the offense(s) as charged in the Indictment/Information:
Title 8, USC Sec. 1326(a) and (b) - Removed Alien Found in the United States
(Felony); Title 21, USC Sec. 841(a)(l) - Possession With Intent to Distribute
Marijuana
r'//-:
Dated: 4/19/2019 t ..... °‘%-

 

 

 

Hon. Cathy Ann Bencivengo
United States District Judge

